Marshall, Justice.
In this proceeding under the provisions of Code Ann. § 27-1503 (b) (Ga. L. 1977, pp. 1293, 1295) on the appellant’s application for her release from the custody of the Department of Human Resources, the evidence authorized the trial court’s finding adverse to releasing the appellant on the ground that she meets the civil commitment criterion of Code Ann. § 88-501 (v) (Ga. L. 1978, pp. 1789, 1790).
The probative value of the testimony of the appellant’s expert medical witness as to the mental condition of the appellant was not destroyed by the fact that, in addition to testifying as to facts having probative value under Code § 38-1710 which supported the court’s finding, she went further to express her opinion that the appellant does not fit the criteria of the statute as it is worded. This was merely a legal conclusion, which the trial judge as the finder of fact in this bench trial could disregard. Cf. Morgan v. Bell, 189 Ga. 432 (3, 4) (5 SE2d 897) (1939) and cits.

Judgment affirmed.


All the Justices concur.